Citation Nr: 9931207	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-30 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to June 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating action in which the 
Winston-Salem, North Carolina, regional office (RO) denied 
service connection for a chronic left elbow condition and a 
bilateral knee disability, determined that new and material 
evidence had not been submitted to reopen previously denied 
claims of entitlement to service connection for a nervous 
condition and a right shoulder disability, and denied 
increased ratings for service-connected left shoulder, low 
back and myofascial trigger point pain dysfunction 
disabilities.  The notice of disagreement, which pertained 
only to the issues of service connection for left elbow and 
bilateral knee disabilities and to the issue of whether new 
and material evidence had been received sufficient to reopen 
a claim for service connection for a right shoulder 
disability, was submitted in July 1997.  The statement of the 
case was also issued in July 1997.  A substantive appeal was 
received in September 1997.  

(The issue of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for a right shoulder disability will be 
addressed in the Remand portion of this Decision.)  


FINDINGS OF FACT

1.  The record contains no competent evidence that the 
veteran has a left elbow disability which is attributable to 
his military service.  

2.  The record contains no competent evidence associating any 
bilateral knee disability to the veteran's active military 
service.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a left 
elbow disability and a bilateral knee disability are not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for left elbow and bilateral knee 
disabilities; that is, ones which are plausible.  If he has 
not presented well-grounded claims, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claims because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that veteran's claims for service connection for left elbow 
and bilateral knee disabilities are not well-grounded.

A.  Factual Background

According to the service medical records, in March 1978, the 
veteran reported that he injured his left knee while playing 
basketball and that he experienced pain in this joint.  
Examination revealed slight swelling of the veteran's left 
knee, a negative drawer sign, a positive McMurray test, and 
sharp pain when his lower leg was flexed and rotated.  The 
impression was ligament damage.  In March 1979, the veteran 
was treated for a stab wound to the left knee.  The incision 
was sutured, and a laceration was diagnosed.  In April 1979, 
the veteran sustained a shotgun wound to his right thigh and 
leg.  The medical report indicated that there were many 
puncture wounds to the veteran's right lower extremity and 
mid upper thigh.  There was no indication of injury to the 
right knee.  Between July and November 1979 the veteran was 
treated for complaints of right leg pains.  Pellets (from the 
gunshot blast) imbedded in his right leg were assessed.  

In May 1980, the veteran reported injuring the left shoulder 
while lifting weights.  On examination, crepitus was felt in 
the veteran's left elbow upon flexion.  Pain was noted upon 
palpation of the veteran's acromioclavicular (AC) joint and 
elbow.  The impression was probable recurrent posterior 
subluxation of the humerus.  In December 1984, the veteran 
was seen for left shoulder pain and reported reinjuring his 
left shoulder while weight lifting.  It was noted on 
examination that range of motion of the elbow was within 
normal limits.  In December 1984 a Physical Evaluation Board 
concluded that veteran was unfit for duty due to left 
shoulder pain, secondary to a left AC joint resection.  

Of record are also post-service VA and private medical 
records dated from July 1985 to March 1997.  A January 1987 
VA outpatient record shows that the veteran was seen for 
complaints of left and right shoulder pain.  He reported that 
he injured his right shoulder and left elbow.  The 
examination was positive for popping over the radial head 
with range of motion of the left elbow.  The assessment was 
status post AC separation with chronic shoulder pain.  In 
February 1987, the veteran reported persistent pain in his 
shoulder and elbow areas.  The assessment included probable 
impingement pain from distal clavicle and probable 
subacromial impingement.  Additional testing was planned to 
rule out a rotator cuff tear and radiculopathy.  

With regard to the knees, an April 1992 VA outpatient 
treatment record shows that the veteran reported sharp pain 
and soreness of his left knee as well as pain in his right 
knee.  He denied injury.  He reported that he worked on 
aircraft and had to get in various positions which hurt his 
knees.  Examination demonstrated full range of motion of both 
knees, crepitus with passive ranges of motion of both knees, 
a negative drawer's sign, a negative McMurray's sign, no 
motor or sensory deficits, and pain to pressure on each knee 
cap.  The assessment was chondromalacia of the patellae.  (In 
this regard, the Board notes that the veteran has submitted 
copies of an April 1992 report of examination in conjunction 
with U.S. Department of Labor, Office of Workers' 
Compensation Program, showing a diagnosis of chondromalacia 
patella, left and right knees.  The etiology of that 
disability was not noted.)  

A January 1997 outpatient record shows that the veteran 
complained of right knee pain which had increased in the 
previous several months as well as locking of this joint.  He 
reported that he was shot in 1979, which did not result in 
any fractures.  He denied any other trauma.  The assessment 
was past history medial meniscus tear.  A March 1997 
follow-up report indicated that magnetic resonance imaging 
completed on the veteran's right knee was completely normal.  
At this treatment session, the veteran complained of 
bilateral patellofemoral pain.  Examination was positive for 
grinding of both knees but negative for instability on either 
side.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  With chronic disease shown as such in 
service or within the presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service or in the 
presumptive period is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§3.303(b) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.

A claimant for VA benefits is charged by law with the initial 
burden of presenting evidence of a well-grounded claim. 38 
U.S.C.A. § 5107(a) (West 1991).  This threshold requirement 
is critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a question of 
medical causation or diagnosis, medical evidence to the 
effect the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer such medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions concerning medical diagnosis or 
causation cannot constitute evidence to render a claim well-
grounded under § 5107(a).  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

According to the Court in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), a well-grounded claim of service connection 
requires competent evidence of the following:  i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Moreover, the truthfulness of evidence offered by 
the veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

After a full review of the record, the Board finds that the 
claim for service connection for a left elbow disability is 
not well-grounded.  The Board notes that the service medical 
records show that the veteran injured his left shoulder in 
service and complained of pain in the left elbow.  

Significantly, however, what is significant about the 
post-service evidence described above is that no competent 
medical evidence has been presented to show a current left 
elbow disability which is attributable to the veteran's 
military service.  Specifically, the post service medical 
records do not show that the veteran has a current left elbow 
disability.  Although he reported an injury to the left elbow 
in January 1987, there is not post service evidence of a 
current diagnosis of a left elbow disability.  Furthermore, 
the claims folder contains no medical evidence linking any 
current left elbow condition to the veteran's active service.  
In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  
Thus, as there is no competent medical evidence of a current 
left elbow disability and no competent medical evidence 
establishing a nexus between a current left elbow condition 
and service, the criteria of Caluza have not been met.  As 
such, the claim for service connection for a left elbow 
disability must be found to be not well-grounded.  

The Board also concludes, after a full review of the record, 
that the claim of entitlement to service connection for a 
bilateral knee disability is not well-grounded.  In this 
regard, the Board acknowledges that the service medical 
records show that, in March 1978, the veteran was treated for 
ligament damage to his left knee and that, in March 1979, he 
was treated for a stab wound to his left knee (diagnosed as a 
laceration).  

The post-service medical records reflect a diagnosis of 
chondromalacia of the patellae and an assessment of a past 
history of medial meniscus tear of the right knee.  
Significantly, however, there is no competent medical 
evidence demonstrating any relationship whatsoever between 
any current bilateral knee disorder and the veteran's active 
military duty.  [In this regard, the Board notes that the 
conclusion at the January 1997 VA outpatient treatment 
session that the veteran has a past history of medial 
meniscus tear of his right knee was made based upon the 
veteran's assertion to the examiner that he (the veteran) had 
been shot in his right knee in 1979.  However, as the Board 
has discussed in this decision, the service medical records 
reflect that, in April 1979, the veteran sustained a shotgun 
wound to his right thigh and leg.  The medical report 
provides no indication of an injury to the veteran's right 
knee.]  As the claims folder contains no competent medical 
evidence establishing a nexus between a current bilateral 
knee disability and the veteran's active service, the 
criteria of Caluza have not been met.  As such, the claim for 
service connection for a bilateral knee disability must be 
found to be not well-grounded.  

In claims that are not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case which the RO furnished to the veteran in July 1997, 
shows that the agency fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his service 
connection claims and of the type of evidence needed to 
support these claims.


ORDER

Service connection for a left elbow disability is denied.  

Service connection for a bilateral knee disability is denied.  


REMAND

A complete and thorough review of the claims folder indicates 
that, in determining that new and material evidence has not 
been received sufficient to reopen a previously denied claim 
for service connection for a right shoulder disability, the 
RO applied the materiality test adopted by the Court as set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Such 
test stipulated that there must be a reasonable possibility 
that the new evidence, when viewed in the context of all of 
the evidence, both new and old, would change the outcome.  
Importantly, however, in a recent decision, the United States 
Court of Appeals for the Federal Circuit overruled the Colvin 
test and mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In addition, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  (1)  the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); (2), if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and (3), if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  

Because the RO has adjudicated the veteran's new and material 
claim based upon the now invalidated materiality test, this 
issue must be remanded to the agency for consideration under 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) and Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court has held that, when 
the Board proposes to address in its decision a question that 
has not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the statement of the 
case (SOC) and/or supplemental statement of the case (SSOC) 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 
4 Vet.App. 384, 393 (1993).  

In this regard, the Board notes that the veteran in the 
present case has not yet been afforded an opportunity to 
present argument and/or evidence to the RO on the matter of 
why his claim should be reopened in accordance with 
§ 3.156(a), nor has he been provided a SOC or SSOC which 
reflects consideration of the § 3.156(a) standard alone, 
without reference to the Colvin "change in outcome" test.  
Consequently, in order to ensure that the veteran receives 
full due process of law and that the possibility of prejudice 
is avoided, the Board will remand the matter to the RO.  
38 C.F.R. § 19.9 (1999).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the matter on appeal.  The additional 
material received, if any, should be 
associated with the claims folder.  

2.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review, 
including records of any recent follow-up 
treatment that the veteran may have 
received.  The additional material 
received, if any, should be associated 
with the claims folder.  

3(a).  Thereafter, the RO should take 
adjudicatory action on the issue of 
whether new and material evidence has 
been received sufficient to reopen a 
claim of entitlement to service 
connection for a right shoulder 
disability.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. § 3.156(a) as the sole 
definition of new and material evidence.  
If the RO determines that new and 
material evidence has been received (and, 
thus, reopens the claim), the agency 
should determine if the claim is well-
grounded.  If so, the RO should then 
adjudicate the claim on the merits.  

3(b).  If the benefit sought is denied, 
an SSOC should be issued.  The SSOC 
should contain, in particular, a summary 
of the provisions of 38 C.F.R. § 3.156(a) 
and a discussion of how they affect the 
RO's determination.  38 C.F.R. §§ 19.29, 
19.31 (1999).  Consideration should be 
given to the entire record, including 
evidence submitted since issuance of the 
latest SOC or SSOC.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Booth v. Brown, 
8 Vet.App. 109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.  



		
	THERESA M. CATINO
	Acting Member,
	Board of Veterans' Appeals







